Darrell Hickman, Justice, dissenting. I dissent because I do not feel there was clear and convincing evidence requiring reform of the deed. Essentially, this was an arm’s length transaction and the appellee gave the appellant a deed to the land, in fee simple, without reserving the mineral rights. Over two years later, the appellee learned that he did not regain the mineral rights, as he claimed he intended to, and filed this lawsuit to reform the deed, alleging a mutual mistake. The only real evidence the court had below was testimony of the appellee and the appellant as to what was said and agreed to between them. The testimony was directly in dispute. Harold Utley said he told Virginia Falls in his lawyer’s office that he was going to retain the mineral rights. The lawyer that prepared the deed did not testify. Either the lawyer did not hear it, did not remember it, was guilty of malpractice, or it was not said. In any event, all we have is the statement of the two parties. In view of a lack of definitive evidence, which I could characterize as clear and convincing, I have to conclude the chancellor was in error in finding a mutual mistake: it was more a unilateral one. Therefore, I would reverse the decree. I am authorized to state that Adkisson, C.J., joins in this dissent.